

Exhibit 10.1
letterlogoimage.jpg [letterlogoimage.jpg]
4055 Technology Forest Blvd
Suite 210
The Woodlands, Texas 77381









January 2, 2017


Mr. Norman L. Miller
230 Breezy Way
The Woodlands, TX 77380


Dear Norm:


On behalf of the Board of Directors of Conn’s, Inc., I am pleased to offer to
you the below compensation enhancements, which are in recognition of your
dedication to the turn-around strategies you have initiated and implemented at
Conn’s.


First, the Board approved a modification to your initial grant of $2,000,000 in
restricted stock units (“RSUs”) described in your Restricted Stock Unit Award
Agreement, originally scheduled to vest ratably over five years on each
anniversary of September 7, 2015, which was your commencement date as Chief
Executive Officer and President of the Company, such that the RSUs are now
scheduled to vest ratably over a 4-year rather than a 5-year period. The revised
RSU vesting schedule is summarized below for your reference and will be
reflected in an amendment to your Restricted Stock Unit Award Agreement.


Vest Date
Initial
RSUs
Revised
RSUs
9/7/2016
13,976


13,976


9/7/2017
13,976


18,635


9/7/2018
13,976


18,635


9/7/2019
13,976


18,635


9/7/2020
13,977


—


Total
69,881


69,881





Second, the Board has approved an award of 100,000 tiered premium-priced stock
options, effective January 2, 2017 (the “Grant Date”). Details of your options
grant are below for your reference and will be reflected in an Option Award
Agreement:


•
33,333 options with a grant price of $12.65, based on the closing price for the
Company’s common stock on the Grant Date (the “Grant Date Price”), with a four
year vesting schedule

•
33,333 options with a grant price of $18.98, 50% above the Grant Date Price,
with a four year vesting schedule

•
33,334 options with a grant price of $25.30, 100% above the Grant Date Price,
with a four year vesting schedule







1 of 1



--------------------------------------------------------------------------------




Sincerely,


/s/
Bobby L. Martin
Conn’s, Inc.
Lead Independent Director and
Chairman, Compensation Committee


Acceptance Acknowledged:


/s/ Date: 1/6/17     
Norman L. Miller        






2 of 2

